DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and examined below. This action is in response to the claims filed 8/7/20.

Claim Objections
Claim 10 recites the limitation "a reference agent” which was previously recited in independent claim 1. The first recitation of a feature should use “a” or “an” and when referring back to the same element should use “the” or “said.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claims discuss a device that falls under a machine in Step 1. 
In Step 2A, Prong One, the device falls under an abstract idea as a mental process with nothing more than a generic computer. 
Simply identifying external agents and determining a dataset based off of the identifications can be performed within a human mind even with the use of a generic computer does not recite any additional elements to integrate the judicial exception into a practical application in Step 2A, Prong Two. See MPEP § 2106.04(a)(2).
In Step 2B the claim does not recite additional claim elements that can amount to significantly more to overcome the Judicial Exception. Simply identifying information for use in planning a movement is not significant enough to overcome the rejection
Therefore, the claim is not eligible subject matter.
Including claim amendments to recite some form of physical control implementation such as “controlling the vehicle” or “executing the movement plan” based on the mutual importance scores or the like may overcome the rejection.
Dependent claims do not recite any further limitations that cause the claims to be patent eligible.  Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims are not patent eligible under the same rationale as provided for in the rejection of claims 1, 19, and 20.

Allowable Subject Matter
Claim 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.
The following is an examiner’s statement of reasons for allowance in view of Schmudderich et al. (US 2013/0054106), Sathyanarayana et al. (US 2018/0075309) and Zhu et al. (US 10,059,334): 

Regarding claims 1, 19, and 20, Schmudderich discloses a system of anticipating another vehicles movements in relation to a third agent such as a pedestrian (¶32) but does not disclose an importance score applied to the third agenda.
Sathyanarayana discloses a system of weighing and scoring objects including specific scenarios including detection of a bicycle located diagonally from the vehicle, and an anticipated leading vehicle turning (¶67) but does not disclose relative importance scores of external agents or a mutual importance score.
Zhu discloses a system for modeling the behavior of other vehicles and agents including specific object classification movement patterns (Col. 8, ¶3) as well as how other vehicles or pedestrians might react, given their perception of other nearby objects (Col 15, ¶2) but does not disclose an importance score for these different objects or a mutual score based on the estimated mutual relevance between the interrelationships.

Therefore claims 1, 19, and 20 are allowable over the prior art.  Dependent claims are likewise allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665